DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,961,926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or render obvious a system for managing an on-demand electrolytic reactor for supplying hydrogen and oxygen gas to an internal combustion engine, the internal combustion engine being located in a vehicle, the system comprising a processor configured to “predict a change in the engine performance level at a predetermined future time to forecast a future engine demand level, wherein the prediction is based at least on one or more telemetry parameters associated with the vehicle”.

Related prior art of record includes: Dufford et al. (PG Pub 2015/0275787), which teaches predicting future engine demand based on a vehicle’s past travel and optimizing several hybrid vehicle parameters, specifically battery and engine usage, based on the predictions; Upadhyay et al. (PG Pub 2016/0201533), which teaches estimating the ability to maintain vehicle speed based on vehicle parameters and distance from the destination, and selectively regenerating the diesel particulate filter based on those parameters; DeSouza et al. (USPN 6,332,434), which teaches an on demand electrolytic reactor for supplying hydrogen and oxygen gas to an internal combustion engine; and Santillo et al. (PG Pub 2017/0298811), which teaches using terrain data from the vehicle to control and predict aspects of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747